               Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

PACSEC3, LLC,                                  )
     Plaintiff,                                )
                                               )       Civil Action No. 6:21-cv-00387
v.                                             )
                                               )
JUNIPER NETWORKS, INC.,                        )       JURY TRIAL DEMANDED
     Defendant.                                )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           PacSec3, LLC (“PacSec”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent Nos. 6,789,190 (“the ‘190 patent”);

7,047,564 (“the ‘564 patent”); and, 7,523,497 (“the ‘497 patent”) (collectively referred to as the

“Patents-in-Suit”) by Juniper Networks, Inc.

     I.       THE PARTIES

     1.    Plaintiff PacSec3, LLC is a Texas Limited Liability Company with its principal place of

business located in Harris County, Texas.

     2. On information and belief, Juniper Networks, Inc. (“Juniper”) is a California Corporation.

On information and belief, JUNIPER sells and offers to sell products and services throughout

Texas, including in this judicial district, and introduces products and services that perform

infringing methods or processes into the stream of commerce knowing that they would be sold in

Texas and this judicial district. JUNIPER can be served with process through their registered agent

at CT Corporation System, 1999 Bryan St., Suite 900, Dallas, TX 75201-3136.

     II.      JURISDICTION AND VENUE




                                                   1
             Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 2 of 20




    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court also has original subject-matter jurisdiction over the entire action pursuant to

28 U.S.C. § 1332(a)(1) because Plaintiff is a limited liability company organized under the laws

of the State of Texas and Defendant is a California Corporation with a principal, physical place of

business at 1120 S Capital of Texas Hwy #120, Austin, Texas 78746. The matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

    5. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    6. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ‘190 Patent




                                                    2
             Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 3 of 20




    7. On September 7, 2004, U.S. Patent No. 6,789,190 (“the ‘190 patent,” attached as Exhibit

A) entitled “PACKET FLOODING DEFENSE SYSTEM,” was duly and legally issued by the

U.S. Patent and Trademark Office. PacSec3, LLC owns the ‘190 patent by assignment.

    8. The ‘190 patent relates to a novel and improved manner and system of defense to a data

packet flood attack.

    9. JUNIPER offers for sale, sells and manufactures one or more firewall systems, including

its control plane denial of service protection, that infringes one or more claims of the ‘190 patent,

including one or more of claims 1-3, literally or under the doctrine of equivalents. Defendant put

the inventions claimed by the ‘190 Patent into service (i.e., used them); but for Defendant’s actions,

the claimed-inventions embodiments involving Defendant’s products and services would never

have been put into service. Defendant’s acts complained of herein caused those claimed-invention

embodiments as a whole to perform, and Defendant’s procurement of monetary and commercial

benefit from it.

    10. Support for the allegations of infringement may be found in the following preliminary

table:




         Claim                Juniper Networks Evidence
         language

 Claim 1. A packet
 flooding     defense
 system      for    a
 network comprising
 a plurality of host
 computers, routers,
 communication
 lines            and

                                                  3
             Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 4 of 20



transmitted       data
packets,          said
system comprising:
at least one firewall,
said          firewall
comprising:




                         Control Plane Distributed Denial-of-Service (DDoS) Protection Overview (
                         Page 1)

                         <https://www.juniper.net/documentation/en_US/junos/topics/concept/subscriber-
                         managementddos-protection.html>

                         Juniper Networks: Junos OS DDoS Protection has a packet flooding defense
                         system for a network comprising a plurality of host computers, routers,
                         communication lines and transmitted data packets.

… hardware and
software serving to
control      packet
transmission
between         said
network and a host
computer
connected to an
internal network;




                          Junos OS Features for Device Security (Page 5)

                         <https://origin-www.juniper.net/documentation/en_US/junos/topics/concept/
                         junos-software-router-security-supported-features.html>




                                            4
             Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 5 of 20




                        Understanding Attacker Evasion Techniques (Page 3)

                        <https://www.juniper.net/documentation/software/junos-security/junos-
                        security95/ junos-security-swconfig-security/id-93100.html>

                        The reference describes at least one firewall [Firewall filters], said firewall
                        comprising: hardware and software serving to control packet transmission between
                        said network and a host computer connected to an internal network [Packet Path].



…       means     for
classifying      data
packets received at
said firewall;,…




                        Control Plane Distributed Denial-of-Service (DDoS) Protection Overview (
                        Page 1)

                        <https://www.juniper.net/documentation/en_US/junos/topics/concept/subscriber-
                        managementddos-protection.html>

                        The reference describes means for classifying data packets received at said firewall
                        [It identifies and suppresses malicious control packets while enabling legitimate
                        control traffic to be processed].


                                             5
              Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 6 of 20



means           for
associating       a
maximum
acceptable
transmission   rate
with each class of
data         packet
received at said
firewall;



                          Junos OS Features for Device Security (Page 6)

                          <https://origin-www.juniper.net/documentation/en_US/junos/topics/concept/
                          junos-software-router-security-supported-features.html>



                          The reference describes means for associating a maximum acceptable transmission
                          rate with each class of data packet received at said firewall [The policers specify
                          rate limits for individual types of protocol control packets or for all control packet
                          types for a protocol].




means for said
firewall   to     find
information         for
packets it receives
regarding the path
by     which     said
packets came to
said firewall; and




                          Control Plane Distributed Denial-of-Service (DDoS) Protection Overview (
                          Page 7)

                          <https://www.juniper.net/documentation/en_US/junos/topics/concept/subscriber-
                          managementddos-protection.html>

                          The reference describes means for said firewall to find information for packets it
                          receives regarding the path by which said packets came to said firewall [the

                                               6
              Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 7 of 20




                            DDoS policers are placed hierarchically along the control paths so that excess
                            packets are dropped as early as possible on the path].



 whereby,         said
 firewall can use said
 information         to
 allocate          the
 transmission     rate
 for each class in a
 desired way.




                            Junos OS Features for Device Security (Page 5)

                            <https://origin-www.juniper.net/documentation/en_US/junos/topics/concept/
                            junos-software-router-security-supported-features.html>




                            The reference states that said firewall can use said information to allocate the
                            transmission rate for each class in a desired way [You can design firewall filters to
                            protect against ICMP and Transmission Control Protocol (TCP) connection
                            request (SYN) floods and to rate-limit traffic being sent to the Routing Engine].



These allegations of infringement are preliminary and are therefore subject to change.

    11. JUNIPER has and continues to induce infringement. JUNIPER has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet)

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–3 of the ‘190 patent, literally or under the doctrine of



                                                  7
             Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 8 of 20




equivalents. Moreover, JUNIPER has known of the ‘190 patent and the technology underlying it

from at least the date of issuance of the patent.

   12. JUNIPER has and continues to contributorily infringe. JUNIPER has actively encouraged

or instructed others (e.g., its customers and/or the customers of its related companies), and

continues to do so, on how to use its products and services (e.g., question and answer services on

the Internet) and related services that provide question and answer services across the Internet such

as to cause infringement of one or more of claims 1–3 of the ‘190 patent, literally or under the

doctrine of equivalents. Moreover, JUNIPER has known of the ‘190 patent and the technology

underlying it from at least the date of issuance of the patent.

   13. JUNIPER has caused and will continue to cause PacSec3 damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’190 patent.

   B. Infringement of the ‘564 Patent

   14. On May 16, 2006, U.S. Patent No. 7,047,564 (“the ‘564 patent”, attached as Exhibit B)

entitled “REVERSIBLE FIREWALL PACKET TRANSMISSION CONTROL SYSTEM,” was

duly and legally issued by the U.S. Patent and Trademark Office. PacSec3, LLC owns the ‘564

patent by assignment.

   15. The ‘564 patent relates to a novel and improved manner and system of defense to a data

packet flood attack.

   16. JUNIPER offers for sale, sells and manufactures one or more firewall systems, including

ts control plane denial of service protection, that infringes one or more claims of the ‘564 patent,

including one or more of claims 1-6, literally or under the doctrine of equivalents. Defendant put

the inventions claimed by the ‘564 Patent into service (i.e., used them); but for Defendant’s actions,

the claimed-inventions embodiments involving Defendant’s products and services would never



                                                    8
              Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 9 of 20




have been put into service. Defendant’s acts complained of herein caused those claimed-invention

embodiments as a whole to perform, and Defendant’s procurement of monetary and commercial

benefit from it.

    17. Support for the allegations of infringement may be found in the following preliminary

table:



 Claim                 Juniper Networks Evidence
 language
 Claim 1: A
 packet
 transmission
 control system
 for managing
 traffic between
 at least two
 data networks,
 each of said
 networks
 comprising a
 plurality of host
 computers,
 communication
 lines        and
 transmitted
 data packets,       Control Plane Distributed Denial-of-Service (DDoS) Protection Overview (
 said     system     Page 1)
 comprising:
                     <https://www.juniper.net/documentation/en_US/junos/topics/concept/subscriber-
                     managementddos-protection.html>

                     Juniper Networks: Junos OS DDoS Protection has a packet transmission control
                     system for managing traffic between at least two data networks, each of said
                     networks comprising a plurality of host computers, communication lines and
                     transmitted data packets.


 at least one
 firewall, said



                                                 9
              Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 10 of 20



firewall
comprising:

hardware and
software
providing     a
non-redundant
connection
between said
networks and
serving      to
control packet
transmission
between said
networks;
                   Junos OS Features for Device Security (Page 5)

                  <https://origin-www.juniper.net/documentation/en_US/junos/topics/concept/
                  junos-software-router-security-supported-features.html>




                  Understanding Attacker Evasion Techniques (Page 3)

                  <https://www.juniper.net/documentation/software/junos-security/junos-
                  security95/ junos-security-swconfig-security/id-93100.html>

                  The reference describes at least one firewall [Firewall filters], said firewall
                  comprising: hardware and software serving to control packet transmission between
                  said network and a host computer connected to an internal network [Packet Path].




                                               10
             Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 11 of 20



means         for
classifying
data packets
received       at
said     firewall
related to the
consumption of
at least one
resource;




                     Control Plane Distributed Denial-of-Service (DDoS) Protection Overview (
                     Page 1)

                     <https://www.juniper.net/documentation/en_US/junos/topics/concept/subscriber-
                     managementddos-protection.html>

                     The reference describes means for classifying data packets received at said
                     firewall [It identifies and suppresses malicious control packets while enabling
                     legitimate control traffic to be processed].

means          for
associating a
maximum
acceptable
transmission
rate with each
class of data
packet
received        at
said firewall;       Junos OS Features for Device Security (Page 6)

                     <https://origin-www.juniper.net/documentation/en_US/junos/topics/concept/
                     junos-software-router-security-supported-features.html>



                     The reference describes means for associating a maximum acceptable transmission
                     rate with each class of data packet received at said firewall [The policers specify
                     rate limits for individual types of protocol control packets or for all control packet
                     types for a protocol].


means          for
limiting      the


                                                    11
             Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 12 of 20



transmission
rate from the
firewall to the
maximum
acceptable
transmission
rate for each
class of data
packet; and

                    Control Plane Distributed Denial-of-Service (DDoS) Protection Overview (
                    Page 10)

                    <https://www.juniper.net/documentation/en_US/junos/topics/concept/subscriber-
                    managementddos-protection.html>



                    The reference describes means for limiting the transmission rate from the firewall
                    to the maximum acceptable transmission rate for each class of data packet [PADR
                    packets that exceed the limit are dropped. PADR packets that are not dropped here
                    are passed along as safe, normal traffic].


whereby,
packet flooding
and other over
usage       type
distributed
denial         of
service attacks
cannot        be
effectively
launched            Junos OS Features for Device Security (Page 5)
through said
non-redundant       <https://origin-www.juniper.net/documentation/en_US/junos/topics/concept/
connection.
                    junos-software-router-security-supported-features.html>




                    The reference states that said firewall can use said information to allocate the
                    transmission rate for each class in a desired way [You can design firewall filters




                                                  12
            Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 13 of 20




                  to protect against ICMP and Transmission Control Protocol (TCP) connection
                  request (SYN) floods and to rate-limit traffic being sent to the Routing Engine].




   These allegations of infringement are preliminary and are therefore subject to change.

   18. JUNIPER has and continues to induce infringement. JUNIPER has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet)

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–6 of the ’564 patent, literally or under the doctrine of

equivalents. Moreover, JUNIPER has known of the ’564 patent and the technology underlying it

from at least the date of issuance of the patent.

   19. JUNIPER has and continues to contributorily infringe. JUNIPER has actively encouraged

or instructed others (e.g., its customers and/or the customers of its related companies), and

continues to do so, on how to use its products and services (e.g., question and answer services on

the Internet) and related services that provide question and answer services across the Internet such

as to cause infringement of one or more of claims 1–6 of the ‘564 patent, literally or under the

doctrine of equivalents. Moreover, JUNIPER has known of the ‘564 patent and the technology

underlying it from at least the date of issuance of the patent.

   20. JUNIPER has caused and will continue to cause PacSec3 damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’564 patent.

   C. Infringement of the ‘497 Patent




                                                    13
            Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 14 of 20




    21. On April 21, 2009, U.S. Patent No. 7,523,497 (“the ‘497 patent”, attached as Exhibit C)

entitled “PACKET FLOODING DEFENSE SYSTEM,” was duly and legally issued by the U.S.

Patent and Trademark Office. PacSec3, LLC owns the ‘497 patent by assignment.

    22. The ’497 patent relates to a novel and improved manner and system of defense to a data

packet flood attack.

    23. JUNIPER offers for sale, sells and manufactures one or more firewall systems, including

ts control plane denial of service protection, that infringes one or more claims of the ‘497 patent,

including one or more of claims 1-18, literally or under the doctrine of equivalents. Defendant put

the inventions claimed by the ‘497 Patent into service (i.e., used them); but for Defendant’s actions,

the claimed-inventions embodiments involving Defendant’s products and services would never

have been put into service. Defendant’s acts complained of herein caused those claimed-invention

embodiments as a whole to perform, and Defendant’s procurement of monetary and commercial

benefit from it.

    24. Support for the allegations of infringement may be found in the following preliminary

table:



 Claim              Juniper Networks Evidence
 language
 Claim 7: A
 method of
 providing
 packet
 flooding
 defense for a
 network
 comprising a
 plurality of
 host
 computers,
 routers,

                                                 14
            Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 15 of 20



communicatio      Control Plane Distributed Denial-of-Service (DDoS) Protection Overview
n lines and       ( Page 1)
transmitted
data packets,     <https://www.juniper.net/documentation/en_US/junos/topics/concept/subscrib
said method
                  er-managementddos-protection.html>
comprising the
steps of:


                  Juniper Networks: Junos OS DDoS Protection has a method of providing packet
                  flooding defense for a network comprising a plurality of host computers, routers,
                  communication lines and transmitted data packets.

determining a
path by which
data packets
arrive at a
host computer
via packet
marks
provided by
routers
leading to said
host
computer;
said path
comprising all
routers in said
network via
which said
packets are
routed to said
computer;

                  M Series Multiservice Edge Routers (page 2)

                  <https://web.archive.org/web/20110807093018/https://www.juniper.net/us/en
                  / local/pdf/datasheets/1000042-en.pdf>



                  The reference describes determining a path by which data packets arrive at a
                  host computer via packet marks provided by routers leading to said host
                  computer [QoS functions include classification, rate limiting, shaping, weighted
                  roundrobin scheduling, strict priority queuing, weighted random early detection,
                  random early detection, and packet marking].



                                                 15
Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 16 of 20




   Understanding Attacker Evasion Techniques (Page 2)

   <https://www.juniper.net/documentation/software/junos-security/junos-
   security95/ junos-security-swconfig-security/id-93100.html>




   Understanding Attacker Evasion Techniques (Page 3)

   <https://www.juniper.net/documentation/software/junos-security/junos-
   security95/ junos-security-swconfig-security/id-93100.html>



   The reference describes said path comprising all routers in said network via
   which said packets are routed to said computer [along the path that they want an
   IP packet to take on its way to its destination].




                                 16
           Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 17 of 20



classifying
data packets
received at
said host
computer into
wanted data
packets and
unwanted
data packets
by path;



                 Control Plane Distributed Denial-of-Service (DDoS) Protection Overview
                 ( Page 1)

                 <https://www.juniper.net/documentation/en_US/junos/topics/concept/subscrib
                 er-managementddos-protection.html>

                 The reference describes means for classifying data packets received at said
                 firewall [It identifies and suppresses malicious control packets while enabling
                 legitimate control traffic to be processed].

associating a
maximum
acceptable
processing
rate with each
class of data
packet
received at
said host
computer; and    Junos OS Features for Device Security (Page 6)

                 <https://origin-www.juniper.net/documentation/en_US/junos/topics/concept/
                 junos-software-router-security-supported-features.html>



                 The reference describes means for associating a maximum acceptable
                 transmission rate with each class of data packet received at said firewall [The
                 policers specify rate limits for individual types of protocol control packets or for
                 all control packet types for a protocol].




                                                 17
            Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 18 of 20



 allocating a
 processing
 rate less than
 or equal to
 said maximum
 acceptable
 processing
 rate for
 unwanted         Control Plane Distributed Denial-of-Service (DDoS) Protection Overview
 data packets.    ( Page 10)

                  <https://www.juniper.net/documentation/en_US/junos/topics/concept/subscrib
                  er-managementddos-protection.html>



                  The reference describes means for limiting the transmission rate from the
                  firewall to the maximum acceptable transmission rate for each class of data
                  packet [PADR packets that exceed the limit are dropped. PADR packets that are
                  not dropped here are passed along as safe, normal traffic].




These allegations of infringement are preliminary and are therefore subject to change.

   25. JUNIPER has and continues to induce infringement. JUNIPER has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet)

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–18 of the ‘497 patent, literally or under the doctrine of

equivalents. Moreover, JUNIPER has known of the ‘497 patent and the technology underlying it

from at least the date of issuance of the patent.

   26. JUNIPER has and continues to contributorily infringe. JUNIPER has actively encouraged

or instructed others (e.g., its customers and/or the customers of its related companies), and

continues to do so, on how to use its products and services (e.g., question and answer services on


                                                    18
                 Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 19 of 20




the Internet) and related services that provide question and answer services across the Internet such

as to cause infringement of one or more of claims 1–18 of the ‘497 patent, literally or under the

doctrine of equivalents. Moreover, JUNIPER has known of the ‘497 patent and the technology

underlying it from at least the date of issuance of the patent.

       27. JUNIPER has caused and will continue to cause PacSec3 damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ‘497 patent.

       IV.      JURY DEMAND

             PacSec3 hereby requests a trial by jury on issues so triable by right.

       V.       PRAYER FOR RELIEF

WHEREFORE, PacSec3 prays for relief as follows:

  a.         enter judgment that Defendant has infringed the claims of the ‘190 patent, the ‘564 patent

             and the ‘497 patent through selling, offering for sale, manufacturing, and inducing others

             to infringe by using and instructing to use Junos OS DDoS Protection, and perhaps other

             firewall/DDOS protection systems;

 b.          award PacSec3 damages in an amount sufficient to compensate it for Defendant’s

             infringement of the Patents-in-Suit in an amount no less than a reasonable royalty or lost

             profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

             § 284;

  c.         award PacSec3 an accounting for acts of infringement not presented at trial and an award

             by the Court of additional damage for any such acts of infringement;

 d.          declare this case to be “exceptional” under 35 U.S.C. § 285 and award PacSec3 its

             attorneys’ fees, expenses, and costs incurred in this action;




                                                      19
         Case 6:21-cv-00387 Document 1 Filed 04/21/21 Page 20 of 20




e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award PacSec3 such other and further relief as this Court deems just and proper.



                                           Respectfully submitted,

                                           Ramey & Schwaller, LLP

                                           /s/William P. Ramey
                                           William P. Ramey, III
                                           Texas Bar No. 24027643
                                           5020 Montrose Blvd., Suite 800
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Attorneys for PacSec3, LLC




                                              20
